Bloodworth, J.
.1. The freight charges for the transportation of an interstate shipment are fixed by the schedules and joint tariffs then in effect, and filed and posted in accordance with the act of Congress of June 29, 1906, known as the “Hepburn act;” and'though a common carrier, by mistake or otherwise, delivers goods upon the payment of a lower rate than that stated in the tariffs, it may thereafter demand and recover of the consignee (who has adopted the carrier’s contract of affreightment with the shipper) the difference between the amount of freight charges actually paid to the transportation company and the amount due upon the basis of the correct rate for the service rendered via the route selected by consignee and specified in the bill of lading by the shipper. Upon the refusal of the consignee to pay such difference the transportation company may maintain and recover in an action therefor. Georgia R. v. Creety, 5 Ga. App. 424 (63 S. E. 528) ; Central of Georgia Ry. Co. v. Willingham, 8 Ga. App. 817 (70 S. E. 199); Central of Georgia Ry. Co. v. Curtis, 14 Ga. App. 716 (82 S. E. 318); L. & N. R. Co. v. Maxwell, 237 U. S. 94 (35 Sup. Ct. 494, 59 L. ed. 853, L. R. A. 1915E, 665); Seaboard Air-Line Ry. v. Luke, 19 Ga. App. 100 (90 S. E. 1041); S., F. & W. Ry. Co. v. Bundick, 94 Ga. 775 (21 S. E. 995) ; Barnes on Interstate Transportation, §§ 194, 195.
[a) Attention is directed to Ruling 286 (f), May 10, 1910, of the interstate-commerce commission, as shown in Conference Rulings Bulletin No. 6, p. 91 (issued April 1, 1913); Watkins on Shippers & Carriers *491(2d ed.), 882; and to the decision in the case of Ludowici-Celadon Co. v. Missouri Pac. Ry. Co., 22 I. C. C. Rep. 588.
Decided March 16, 1917.
Certiorari; from Floyd superior court—Judge Wright. July 6, 1916.
Freight charges at the rate of 56 cents a hundred pounds, instead of the correct rate of 66 cents fixed by schedule filed with the interstate-commerce commission, were collected from the consignee by the Central of Georgia Railway Company on goods routed and shipped from Clarksburg, West Virginia, to Rome, Georgia, on a through bill of lading, over the Baltimore & Ohio Railroad, the Queen and Crescent Line, and the Central of Georgia Railway. Suit against the consignee for the difference in amount between these rates was brought in a justice’s court by the Central of Georgia Railway Company, and the trial of the case on appeal in that court resulted in a verdict in favor of the defendant, which, by petition for certiorari, the plaintiff complained of as contrary to law and the evidence. The judge of the superior court overruled the certiorari, and the plaintiff excepted. The facts stated above were shown at the trial, and from undisputed evidence it appeared that before the goods were shipped, a freight agent of the plaintiff requested the defendant to have them shipped over the route mentioned above, stating that the rate for shipment over that route would be 56 cents a hundred pounds. It was testified that the goods could have been shipped for that rate over another route of about the same mileage. The plaintiff’s agent stated that in giving the incorrect rate he acted in good faith, thinking it was the correct rate.
Maddox & Boyad, for plaintiff. Benny & Wright, for defendant.
2. The undisputed evidence demanded a finding for the plaintiff (the plaintiff in error here) and the judge of the superior court erred in overruling the certiorari.

Judgment reversed.


Broyles, P. J., and Jenloms, J., concur.